DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-35 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “a thermal contact area on a back-side of the die” (see lines 4-5) in conjunction with “an outer dielectric build-up layer laterally electrically isolating the first and second interconnect areas of the first conductive layer in a region extending over the die between said first and second interconnect areas and vertically separating said region from an external surface of the laminated body" (see last four lines). Also see applicant’s arguments (see REMARKS of 10/28/2021, page 15, 2nd paragraph to page 17, second last paragraph AND page 19, 2nd paragraph to page 21, second paragraph), which are persuasive.
Claims 18-28 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 18 that requires “a thermal contact area on a back-side of the die” (see line 5) in conjunction with “the third dielectric build-up layer laterally electrically isolating the source and drain nd paragraph to page 17, second last paragraph AND page 21, 3rd paragraph to page 22, 2nd paragraph), which are persuasive.
Claims 29-32 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 29 that requires “a thermal contact area on a back-side of the die” (see line 5) in conjunction with “the third dielectric build-up layer laterally electrically isolating the internal source and drain interconnect areas of the first conductive layer in a region extending over the die between the source and drain interconnect areas and vertically separating said region from an external surface of the laminated body" (see last four lines). Also see applicant’s arguments (see REMARKS of 10/28/2021, page 15, 2nd paragraph to page 17, second last paragraph AND page 21, 3rd paragraph to page 22, 2nd paragraph), which are persuasive.
Claims 33-35 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 33 that requires “a thermal contact area on a back-side of the die” (see lines 4-5) in conjunction with “the second dielectric build-up layer laterally electrically isolating the source and drain interconnect areas of the first conductive layer in a region extending over the die between the source and drain interconnect areas and vertically separating said region from an external surface of the laminated body" (see last four lines). Also see nd paragraph to page 17, second last paragraph AND page 22, 2nd last paragraph to page 23, 1st paragraph), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AJAY ARORA/Primary Examiner, Art Unit 2892